Citation Nr: 0202157	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  94-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to June 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the noncompensable evaluation 
for bilateral hearing loss disability.

In the February 2002 informal hearing presentation, the 
veteran's representative noted that the veteran had been 
diagnosed with arthritis in the spine and that the veteran 
was service connection for arthritis in the knee under 
Diagnostic Code 5003 (degenerative arthritis).  The Board 
refers the issue of entitlement to service connection for 
arthritis of the spine to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

Bilateral hearing loss disability is manifested by an average 
pure tone threshold of 59 decibels on the right and 44 
decibels on the left.  Discrimination ability averages at 
79 percent correct on the right and 91 percent correct on the 
left.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for bilateral high frequency hearing loss 
was granted by means of an October 1974 rating decision and 
assigned a noncompensable evaluation, effective July 1, 1974.

A March 1993 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
45
65
65
LEFT

35
35
40
55

Speech audiometry revealed speech recognition ability of 
60 percent in the right ear and of 96 percent in the left 
ear.

An April 1993 VA outpatient treatment report shows that the 
veteran was fitted for hearing aids.

In August 1993, the veteran filed a claim for an increased 
evaluation for bilateral hearing loss disability.

A March 1994 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
45
70
70
LEFT

35
35
40
55

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and of 92 percent in the left 
ear.  The audiologist stated that the test results indicated 
a bilateral mild to severe sensorineural hearing loss and 
that speech discrimination was good in the right ear and 
excellent in the left ear.  She stated that middle ear 
function was normal.

In October 1996, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated that he had been 
fitted for hearing aids in both ears and wore them between 
six and eight hours a day.  The veteran stated he had 
difficulty deciphering what people said to him when there was 
background noise.  He testified that his wife complained that 
he would have the volume too high on the television and the 
radio.  

An October 1996 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
45
70
70
LEFT

35
35
40
60

Speech audiometry revealed speech recognition ability of 
86 percent in the right ear and of 92 percent in the left 
ear.  The audiologist diagnosed bilateral mild to moderately 
severe sensorineural hearing loss.

A November 1996 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
70
70
70
LEFT

35
40
45
60

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 92 percent in the left 
ear.  The audiologist stated that the veteran had bilateral 
mild to moderately severe sensorineural hearing loss.

An October 1998 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
55
75
75
LEFT

40
40
45
60

Speech audiometry revealed speech recognition ability of 
78 percent in the right ear and of 84 percent in the left 
ear.  The audiologist stated that the veteran had mild to 
severe sensorineural hearing loss in the right ear and mild 
to moderately severe sensorineural hearing loss in the left 
ear.  He added that the audiological results did not indicate 
the necessity for medical intervention at this time and that 
the veteran's hearing had not changed significantly over the 
past two years.

A March 1999 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
50
75
75
LEFT

40
45
50
65

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 88 percent in the left 
ear.  The audiologist stated that the veteran had mild to 
severe sensorineural hearing loss in the right ear and mild 
to moderately severe sensorineural hearing loss in the left 
ear.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the January 1994 rating decision on appeal, 
March 1994 statement of the case, and the numerous 
supplemental statements of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for bilateral hearing loss disability.  In the 
March 1994 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim for 
an increased evaluation for his service-connected disability.  
In the February 2001 supplemental statement of the case, the 
RO informed the veteran that there had been a change in the 
regulations pertaining to hearing loss and provided him with 
the new criteria.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
for his hearing loss at the VA facility in El Paso, Texas.  
The record reflects that the RO has obtained the treatment 
records dated from the El Paso facility and associated them 
with the claims file. The veteran has not alleged that there 
are any additional medical records related to treatment for 
hearing loss that have not been associated with the claims 
file.  Finally, in accordance with its duty to assist, the RO 
had the veteran undergo several VA audiological evaluations 
related to his claim.

The Board notes that in March 2001, the veteran indicated 
that he had stated his case before the Board and had no 
additional evidence to submit.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2001).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, here, the changes made were 
not substantive in regard to the facts in this case, and thus 
neither is more favorable to the veteran's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed. Reg. 44117-44122 (November 18, 1987), and 
correction 52 Fed. Reg. 40439 (December 7, 1987).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(2001).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss.  The reasons follow.

The March 1993 audiological evaluation results revealed 
numeric scores of VI in the right ear and I in the left ear.  
The March 1994 audiological evaluation results revealed 
numeric scores of IV in the right ear and I in the left ear.  
The October 1996 audiological evaluation results revealed 
numeric scores of II in the right ear and I in the left ear.  
The November 1996 audiological evaluation results revealed 
numeric scores of III in the right ear and I in the left ear.  
The October 1998 audiological evaluation results revealed 
numeric scores of IV in the right ear and II in the left ear.  
The March 1999 audiological evaluation results revealed 
numeric scores of III in the right ear and II in the left 
ear.  Each of these numeric scores establishes a hearing loss 
disability that is noncompensable.  38 C.F.R. § 3.85, 
Diagnostic Code 6100.  An evaluation in excess of 0 percent 
is not warranted.  Specifically, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  All six audiological evaluation reports established 
a bilateral hearing loss disability which is noncompensably 
disabling.  Thus, the preponderance of the evidence is 
against the assignment of an evaluation in excess of 
0 percent.  Accordingly, an evaluation in excess of 0 percent 
for bilateral hearing loss disability is not warranted.  Id.  

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The Board is aware that the veteran has to wear hearing aids 
and is frustrated by his lack of hearing.  The Board 
reiterates that evaluating hearing impairment is a mechanical 
application and regrets that a more favorable decision could 
not be made.  If the veteran feels at a later time that his 
bilateral hearing loss disability has worsened, he should 
file a claim for an increased rating such that he can again 
be evaluated to assess the extent of the impairment, which 
may exist at that time.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

